Ingraham, J. (dissenting):
I do not think that the copartner not registered engaged in or carried on the trade, business or calling of a master plumber in the city of New York within section 1 of chapter 803 of the Laws of 1896. It is not stated that he has anything to do with the trade or calling. It was the registered member of the copartnership who did the work. This provision of the statute is highly penal and should be strictly construed. I think the plaintiff is entitled to judgment.
Judgment ordered for defendant, with costs.